IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WELLSPAN MEDICAL GROUP,                     : No. 77 MAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
BRIAN MICHAEL, M.D.,                        :
                                            :
                   Petitioner               :


                                     ORDER



PER CURIAM

     AND NOW, this 12th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.